TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00527-CV



                In re Germania Select Insurance Company and Shana Muske


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                                            ORDER

PER CURIAM

               Relators Germania Select Insurance Company and Shana Muske have filed a petition

for writ of mandamus seeking review of the district court’s order denying their motion to abate the

real party in interest Lonnie Regan Burris’s claims for violations of the Insurance Code and the

Deceptive Trade Practices and Consumer Protection Act pending resolution of Burris’s breach-of-

contract claim and filed a motion for emergency relief asking this Court to stay the underlying trial

proceedings. See Tex. R. App. P. 52.1-.3, .10. We grant the motion for emergency relief and stay

the underlying trial proceedings pending further order of this Court. See id. R. 52.10. Burris is

requested to file a response to the petition for writ of mandamus on or before August 22, 2016.

               It is ordered August 9, 2016.



Before Chief Justice Rose and Justices Puryear and Field